 Case 3:19-cr-00130-MHL Document 64 Filed 12/30/19 Page 1 of 10 PageID# 530



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA

                                       Richmond Division

 UNITED STATES OF AMERICA                      )
                                               )
               v.                              )    CRIMINAL NO. 3:19-CR-130-MHL
                                               )
 OKELLO T. CHATRIE,                            )
                                               )
               Defendant.                      )


                       GOVERNMENT’S SURREPLY TO
            DEFENDANT’S MOTION FOR DISCOVERY OF SENSORVAULT
                                 DATA
       The United States of America, by its undersigned attorneys, hereby submits this surreply

to the Defendant’s Reply pursuant to the Court’s Order entered on December 16, 2019. (ECF No.

53).

       Google, LLC (“Google”), one of the largest technology companies in the world, provided

a limited set of location history to the United States as required by a state search warrant that

provided probable cause that the information sought constituted evidence of a crime.          All

information provided to the United States by Google came pursuant to that search warrant and has

been provided to the defendant in full. Despite this complete disclosure, the defendant urges this

Court to require more than Federal Rule of Criminal Procedure 16 or Brady v. Maryland, 373 U.S.

83 (1963) compel—to hold that once a search warrant compels disclosure of a specified set of

information from a private company, all of the company’s documents tangentially related to the

compelled subset are now in the possession, custody, or control of the United States. This line of

reasoning should be flatly rejected.

       In addition, the defendant raises Sixth Amendment concerns regarding his purported need

for Google’s documents. These Sixth Amendment concerns presume that the likely expert
 Case 3:19-cr-00130-MHL Document 64 Filed 12/30/19 Page 2 of 10 PageID# 531



testimony from FBI Special Agent Jeremy D’Errico is insufficient to give the defendant the

confrontation that the Constitution requires. The Court should deem the cross-examination of

Special Agent D’Errico sufficient to satisfy the Sixth Amendment.

                                          I. BACKGROUND

        The facts of this case have been recited by the United States in its response. (ECF No. 38,

at 1–6). Regarding the underlying discovery motion, the defendant acknowledges that the United

States has sufficiently addressed information requested in paragraphs 6, 7, 11(a), and 11(b). As to

the defendant’s anonymous identifier, the defendant has received that information. Specifically,

the defendant’s identifier is provided in the Google GeoFence returns and ends with 5659. The

United States has disclosed every facet of data provided by Google. The remaining paragraphs

relate to items either in the possession, custody, or control of Google (paragraphs 1, 3, 4, 5, 9) or

items that undersigned counsel has been advised do not exist (paragraphs 11(c), (d), (e)). 1

                                          II.     ARGUMENT

   A. Neither Rule 16 nor Brady Support the Defendant’s Outstanding Discovery
      Requests, because Documents Retained by Google and not Turned over in Response
      to a Search Warrant are not Within the Possession, Custody, or Control of the
      United States.

        Federal Rule of Criminal Procedure 16 provides, in relevant part, that the United States

must turn over certain “items, if the item is within the government’s possession, custody, or

control” where those documents are material to the defense. Fed. R. Crim. P. 16(a)(1)(E). “Rule

16 differs from Brady, which rests upon due process considerations, and provides the minimum

amount of pretrial discovery granted in criminal cases.” United States v. Caro, 597 F.3d 608, 620

(4th Cir. 2010). In United States v. Armstrong, the Supreme Court clarified that, “in the context


    1
      Should undersigned counsel become aware of any of the materials set forth in 11(c), (d),
and (e), the United States will notify the defendant’s counsel.

                                                 2
 Case 3:19-cr-00130-MHL Document 64 Filed 12/30/19 Page 3 of 10 PageID# 532



of Rule 16 ‘the defendant’s defense’ means the defendant’s response to the Government’s case in

chief.” 517 U.S. 456, 462 (1996).

       The defendant’s reply concludes that because Google provided documents in response to

a search warrant, any documents wholly in Google’s possession must be turned over pursuant to

Rule 16. That is simply not the case.

       Although the Fourth Circuit has provided limited precedential case law on what constitutes

possession, custody, or control for purposes of Rule 16, the decisions cited in the United States’

opening brief are nevertheless instructive. In United States v. Pinto, the Fourth Circuit rejected a

Rule 16 argument regarding the failure to disclose documents belonging to a bail bondsman when

“the government did not have actual knowledge of the existence, must less possession or control,

of the documents.” 905 F.2d 47, 50 (4th Cir. 1990) (citing United States v. Gatto, 763 F.2d 1040,

1048 (9th Cir. 1985)) (emphasis added). The Ninth Circuit’s Gatto decision—cited approvingly

in Pinto—emphasized “that the triggering requirement under rule 16(a)(1)(C) is that the papers,

documents, and tangible objects be in the actual possession, custody or control of the government.”

Gatto, 763 F.2d at 1049. Imposing a rule based on “due diligence” or “constructive possession

or control” would go beyond what Rule 16 requires. Cf. United States v. Shifflett, No. 93–5693,

1995 WL 125506, at *6 (4th Cir. Mar. 23, 1995) (unpublished) (concluding that Rule 16 did not

require disclosure of “cocaine . . . in the possession and custody of the state, not of the federal

government.”).

       Decisions within the Eastern District of Virginia accord with the understanding that Rule

16 requires government possession of the discovery in question. In United States v. Salad—a

piracy case arising from the hijacking of an American yacht and the murder of four U.S. citizens

on board—Chief Judge Davis required the United States to maintain the yacht for the defendant’s



                                                 3
 Case 3:19-cr-00130-MHL Document 64 Filed 12/30/19 Page 4 of 10 PageID# 533



inspection under Rule 16. 779 F. Supp. 2d (E.D. Va. 2011). Judge Davis acknowledged that “the

plain language of the Rule” requires that the sought after evidence “must be (1) tangible, (2) within

the Government’s possession, custody or control, and (3) material to preparing the defense.”

United States v. Salad, 779 F. Supp. 2d 503, 506 (E.D. Va. 2011). Applying the Rule, Judge Davis

deemed the yacht within the possession of the United States because federal law required

government officials to “take possession of” and maintain the estate of a citizen who died abroad.

See id. (quoting 22 U.S.C. § 2715c(a)(1)). Here, there is no federal law that requires the United

States to reach beyond the terms of a search warrant to seize additional documents from Google.

       Other out-of-circuit decisions are helpful in crystallizing this point. In United States v.

Finnerty, a district court assessed whether documents in possession of the New York Stock

Exchange were in the possession, custody, or control of the United States where, among other

things, the NYSE provided documents to the Government on an ad-hoc basis. 411 F. Supp. 2d.

428, 432–33 (S.D.N.Y. 2006). The court rejected the argument that this cooperation created a

“joint investigation” between the Government and the NYSE, observing that the NYSE rebuffed

several requests. See id. at 433. “The mere fact that the Government may have requested and

received documents from the NYSE in the course of its investigation,” the court explained, did

“not convert the investigation into a joint one.” Id.

       In United States v. Sarras, the defendant sought production of a minor’s and her mother’s

computers as well as the minor’s medical records in a child pornography prosecution. 575 F.3d

1191, 1214–15 (11th Cir. 2009). Affirming the district court’s denial of the defendant’s request,

the Eleventh Circuit reminded that, under Rule 16, the United States “does not have a duty to

disclose items it does not possess” nor “a duty to obtain evidence it does not possess” from third

parties. Id. at 1215. The proper procedure is pursuit of these materials through Federal Rule of



                                                 4
 Case 3:19-cr-00130-MHL Document 64 Filed 12/30/19 Page 5 of 10 PageID# 534



Criminal Procedure 17. Id.

       The defendant’s arguments fare no better through the lens of Brady. To be clear, the United

States has reviewed all materials provided by Google for Brady material and fulfilled its obligation.

       The Fourth Circuit has held “the individual prosecutor has a duty to learn of any favorable

evidence known to the others acting on the government’s behalf in the case, including the police.”

United States v. Taylor, 942 F.3d 205, 225 (4th Cir. 2019) (quoting Kyles v. Whitley, 514 U.S. 419,

437 (1995)). In assessing to whom this duty applies, the Fourth Circuit has never held a private

entity compelled to respond to a search warrant is subject to this imputation.

       Several out-of-circuit decisions compellingly explain why that holding is not likely to

come. See United States v. Joselyn, 206 F.3d 144 (1st Cir. 2000) and United States v. Gray, 648

F.3d 562 (7th Cir. 2011) (Posner, J.). In Joselyn, American Honda assisted the United States in

the kickback and bribery prosecution of two American Honda employees. Following trial, the

defendants sought a new trial, arguing that American Honda, and, by extension, the United States

had withheld favorable information during the trial. Joselyn, 206 F.3d at 151. The “attribution

theory,” as the panel referred to it, rested upon the premise of a close working relationship between

the United States and American Honda. Id. at 152–53. The Joselyn panel accepted as true the

defendant’s contention that American Honda assisted the United States on a number of fronts,

including providing the Assistant United States Attorney their own “prosecution memo” and

giving assessments of the credibility of various witnesses. Id. Even so, the First Circuit rejected

that the United States’ obligations extended to American Honda’s file because the company “was

not part of the prosecution team.” Id. at 154. The panel refused to extend membership of that

important group “to cooperating private parties who have their own set of interests.” Id.

       Similarly, in Gray, Judge Posner, writing for a unanimous panel, concluded that a private



                                                 5
 Case 3:19-cr-00130-MHL Document 64 Filed 12/30/19 Page 6 of 10 PageID# 535



company hired by Indiana Medicaid was not part of the United States’ prosecution team, so Brady

did not extend to the company’s files. See 648 F.3d at 566. The company “had been hired … to

process and pay bills submitted to Indiana Medicaid,” not as “a private detective agency” required

“to assist state and federal prosecutors in prosecuting Medicaid fraud.” Id.

       Like the defense arguments in Joselyn and Gray, the defendant’s arguments regarding

Brady misconstrue the nature of the relationship between Google and the United States. The

United States only has possession over what Google has chosen to provide to the government.

More important, Google only provided information to the government because it was compelled

to do so by a search warrant. To the extent the defendant thinks that the United States has a Brady

obligation to reach beyond the terms of the search warrant to get more information from Google,

he “appear[s] to be arguing that the Government’s Brady obligation is superior to and takes

precedence over an individual’s Fourth Amendment rights.” United States v. Collins, No. 1:18-

cr-567, — F. Supp. 3d. —, 2019 WL 4296206, at *10 (S.D.N.Y. Sept. 6, 2019). But “the

Government’s possession of and ability to review [the evidence at issue] is necessarily

circumscribed by the Fourth Amendment.” Id.

       None of the cases cited by the defendant support extending the United States’ Brady

obligations to materials held entirely by Google. Those cases involve actions taken by prosecutors

that were not taken here, like directing someone to assist without the command of legal process,

paying an individual to assist in a prosecution, or using an individual’s testimony. See McCormick

v. Parker, 821 F.3d 1240, 1247 (10th Cir. 2016) (holding that testifying sexual assault nurse

examiner’s lapsed credentialing imputed to prosecution where examiner kept a record of exam to

prepare to testify, did so testify, and investigators on case brought minor to specific hospital to be

examined in connection with investigation); Bracamontes v. Superior Court of San Diego Cty.,



                                                  6
 Case 3:19-cr-00130-MHL Document 64 Filed 12/30/19 Page 7 of 10 PageID# 536



255 Cal. Rptr. 3d 53, 64 (Cal. Ct. App. 2019) (finding that Brady imputation appropriate where

private forensic laboratory hired by the government to conduct DNA testing of critical evidence

in an effort to identify or exclude suspects, including Bracamontes); State v. Farris, 656 S.E.2d

121, 125 (W. Va. 2007) (imputing knowledge of Brady material to prosecution where report

prepared by prosecution’s forensic psychologist); People v. Superior Court (Dominguez), 239 Cal.

Rptr. 3d 71, 80 (Cal. Ct. App. 2018) (rejecting application of Brady obligation to private research

institute that provided software program, related support, and relevant updates to prosecution in

aid of prosecution’s use of software did).

       At bottom, a search warrant based on a judicial finding of probable cause permitted the

United States to retrieve a limited set of location history information from Google. Google

provided documents in this investigation pursuant to that judicial process. By Google’s own

admission, its participation here was “compelled” by that judicial process. (See Google, LLC,

ECF No. 59-1, at 2). As Google explained, that is typically the relationship between Google and

law enforcement across the nation. (Id. at 16). The United States’ use of court-approved process

to obtain a narrow subset of Google’s information does not implicate Rule 16 or Brady obligations

over a larger universe of Google data.       If the defendant wants more than the United States

provided, then his avenue for requesting the information is through Rule 17 and Google itself.

   B. Even if the Defendant Identified Information within the Government’s Possession,
      Custody, or Control, He Fails to Show Materiality under Either Rule 16 or Brady.

       Even where the items are in the United States’ possession, custody, or control, there is only

an obligation to turn over items “material to preparing the defense,” intended for use in the United

States’ case-in-chief at trial, or “obtained from or belong[ing] to the defendant.” See Fed. R. Crim.

16(a)(1)(E). In assessing materiality, the burden is on the defendant to show “that the pretrial

disclosure of the disputed evidence would have enabled the defendant significantly to alter the


                                                 7
 Case 3:19-cr-00130-MHL Document 64 Filed 12/30/19 Page 8 of 10 PageID# 537



quantum of proof in his favor.” Caro, 597 F.3d at 620. The defendant must make some showing

as to how the discovery “would have actually helped prove his defense.” Id. at 621. For purposes

of Brady, materiality turns on whether the suppressed evidence creates “a reasonable probability

that, had the evidence been disclosed to the defense, the result of the proceeding would have been

different.” Kyles, 514 U.S. at 433. The issue of materiality of suppressed evidence must be

considered “collectively, not item by item.” Id. at 436.

       The defendant’s materiality argument misses the mark. Given the considerable evidence

against him, Google location information, particularly as it relates to the GeoFence, is not material.

See, e.g., United States v. Clem, 644 F. App’x 238, 241 (4th Cir. 2016) (unpublished) (concluding

that Rule 16 materiality not met “given the wealth of evidence against [defendant]”); United States

v. Taylor, 942 F.3d 205, 226 (4th Cir. 2019) (recognizing that Brady materiality not met where

“the evidence was not of the type that could have resulted in acquittal.”). And that evidence is

legion: the armed robber’s physical description and accent that plainly matches the defendant; the

surveillance that placed him in a vehicle that matches one a witness saw at the scene of the armed

robbery; and the evidence found during the execution of a search warrant at his residences,

including a firearm resembling one matching the firearm used in the robbery, a money counter,

nearly $100,000 of United States currency (some of which was wrapped with bands bearing the

victim-teller’s initials), and practice demand notes in the defendant’s bedroom. If that were not

enough, the defendant admitted to committing the armed robbery on May 20, 2019, post-Miranda.

To call the evidence irrespective of Google location information overwhelming may be an

understatement. None of that evidence turns on Google’s location information, so the defendant

cannot say that additional information held by Google and not turned over in response to the search




                                                  8
 Case 3:19-cr-00130-MHL Document 64 Filed 12/30/19 Page 9 of 10 PageID# 538



warrant is “material” to his defense. 2

   C. Defendant’s Remaining Arguments—Sixth Amendment, Material Omission, and
      Request for Creation of Jencks Material—Should Be Rejected.

        As to his Sixth Amendment rights, the defendant can cross-examine the United States’

expert over his own assessment of the accuracy of Google’s location information. Importantly,

the FBI Special Agent did not have access to any information that is not otherwise available to the

defendant’s proposed expert. The expert’s expertise is not gained from Google. Rather, the

defendant’s expertise springs from his specialized understanding of location information to assess

Google location information accuracy based on a review of Google’s public pronouncements about

location information, academic papers discussing the matter, and knowledge of industry practices

by other companies in the location technology space. If the defendant takes issue with such

testimony, he can cross-examine the witness or file a motion pursuant to Federal Rule of Evidence

702 and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993).

        The defendant’s assertion that the Google Device ID and Anonymous ID provided in the

GeoFence warrant are the same is incorrect. The anonymous identifier necessarily belongs to a

masked Google User but, as exemplified with the subscriber information provided for each of the

three unmasked Google users, the Anonymous IDs in the GeoFence Warrant returns are not the

same as the Google ID attributed to the users. The Google ID provided in the stage three return

was utilized to get historical location information pursuant to a search warrant. See 3:19-SW-207.

Moreover, Google’s correspondence concerning the Device ID provides as follows:

        [T]he Device ID (or device tag) is not a valid target identifier that can otherwise be used to
        search for information. The Device ID is used only for distinguishing unique devices in a

    2
      Moreover, the contention that additional information is needed to confirm that a nearby
church’s Wi-Fi router may have been accessed by certain users is not correct. The Journey
Christian Church was clearly included within the GeoFence area in light of information
indicating that the armed robber was parked near the church prior to the robbery.

                                                  9
Case 3:19-cr-00130-MHL Document 64 Filed 12/30/19 Page 10 of 10 PageID# 539



       particular user’s location history and cannot be mapped to an Android ID or an
       IMEI/MEID.

       Lastly, the defendant cites to Brady case law to support the rushed nature of the disclosure

requests. The United States has and will continue to abide by its Brady obligations. That

obligation does not extend to documents solely in the possession of Google that were not produced

pursuant to the state search warrant. What’s more, using Brady to seek disclosure of information

prior to a suppression hearing extends this “trial right” beyond its intended scope. See United

States v. Moussaoui, 591 F.3d 263, 285 (4th Cir. 2010) (“The Brady right . . . is a trial right” that

“exists to preserve the fairness of a trial verdict and to minimize the chance that an innocent person

would be found guilty.” (emphasis in original)).

                                         III.    CONCLUSION

       The Court should deny the defendant’s motion to for discovery.

                                                   Respectfully submitted,

                                                   G. ZACHARY TERWILLIGER
                                                   United States Attorney



                                          By:                          /s/
                                                   Kenneth R. Simon, Jr.
                                                   Peter S. Duffey
                                                   Assistant United States Attorney
                                                   United States Attorney’s Office
                                                   Eastern District of Virginia
                                                   919 E. Main Street, Suite 1900
                                                   Richmond, VA 23219
                                                   (804) 819-5400
                                                   Fax: (804) 771-2316
                                                   Email: Kenneth.Simon2@usdoj.gov




                                                 10
